IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,870


EX PARTE ALEJANDRO LEDESMA JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM EL PASO COUNTY



 Per Curiam.


O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
punishment was assessed at sixty years in prison. 
	Applicant contends that he was denied his opportunity to appeal by counsel and the trial
court.  The trial court finds that Applicant is entitled to an out-of-time appeal.  Therefore,
Applicant is entitled to relief. 
	The proper remedy in a case such as this is to return Applicant to the point at which he
may give written notice of appeal.  He may then follow the proper procedures in order that a
meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute an
appeal, he must take affirmative steps to see that written notice of appeal is given within thirty
days after the mandate of this Court has issued.
 
DELIVERED: January 28, 2004
DO NOT PUBLISH